DETAILED ACTION
	This is the initial Office action for non-provisional application 16/330,977 filed March 6, 2019, which is a national stage entry of PCT/US17/50820 filed September 8, 2017, which claims priority from provisional application 62/385,824 filed September 9, 2016.  Claims 1 and 3-21, as presented in the preliminary amendments filed March 6, 2019, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 9-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 9 recites the limitation “wherein the second tightening mechanism is positioned on the lower leg portion so as to overlap the medial malleolus” which positively recites the medial malleolus as part of the claimed invention.  For examination purposes, the above limitation of claim 9 will be interpreted as “wherein the second tightening mechanism is positioned on the lower leg portion so as to be adapted to overlap the medial malleolus.”
Claim 10 recites the limitation “the medial support plate extending over the medial malleolus” which positively recites the medial malleolus as part of the claimed invention.  For examination purposes, the above limitation of claim 10 will be interpreted as “the medial support plate adapted to extend
Claim 11 is included in the rejection under 35 U.S.C. 101 for depending from rejected claim 10.
Claim 12 recites the limitation “the lateral support plate extending over a lateral malleolus” which positively recites the lateral malleolus as part of the claimed invention.  For examination purposes, the above limitation of claim 10 will be interpreted as “the lateral support plate adapted to extend
Claim 13 is included in the rejection under 35 U.S.C. 101 for depending from rejected claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logue et al. (US Patent 8,591,440).
Regarding claim 1, Logue discloses an ankle brace (brace 10) for high ankle sprain, comprising: a body (housing 19) configured in size and shape to be worn on an ankle, the body (19) including a foot portion and a lower leg portion; a first tightening mechanism (upper strap 64; Figs. 6A-8A) attached to the lower leg portion of the body (19), the first tightening mechanism (64) actuable to tighten the lower leg portion of the body (19); and a torsion strap (straps 12+20) having a distal end connected to a lateral side of the foot portion of the body (19), the torsion strap (12+20) configured to wrap around the back of the body (19) from the distal end over or adjacent to a medial malleolus (Figs. 1A-8A; column 3, lines 30-39 & 44-67; column 4, lines 45-48; column 5, lines 20-23; column 8, lines 23-29).
Regarding claim 3, Logue discloses that the torsion strap (12+20) is capable of connecting the fifth metatarsal and the medial malleolus when the brace is worn (Figs. 1A-2).
Regarding claim 6, Logue discloses that the first tightening mechanism (64) is attached to the lower leg portion at a position capable of being above the medial malleolus (Figs. 6A-8A).
Regarding claim 7, Logue further discloses a second tightening mechanism (lower strap 66) attached to the lower leg portion at a position below the first tightening mechanism (64) (Figs. 6A-7B; column 8, lines 23-25).
Regarding claim 8, Logue discloses that the second tightening mechanism (66) comprises a strap (66) configured to wrap around the lower leg portion (Figs. 6A-7B; column 8, lines 23-25).
Regarding claim 9, Logue discloses that the second tightening mechanism (66) is positioned on the lower leg portion so as to be capable of overlapping the medial malleolus (Figs. 6A-7B).
Regarding claim 10, Logue further discloses a medial support plate (medial side portion 22b) attached to the body (19), the medial support plate (22b) capable of extending over the medial malleolus (Figs. 1B & 1D; column 3, line 35).
Regarding claim 12, Logue further discloses a lateral support plate (lateral side portion 22a) attached to the body (19), the lateral support plate capable of extending over the lateral malleolus (Figs. 1A & 1D; column 3, lines 34-35).
Regarding claim 21, Logue discloses a method for treating a high ankle sprain with an ankle brace (brace 10), the method comprising positioning the ankle brace (10) over an ankle; tightening a first tightening mechanism (upper strap 64) of the ankle brace (10) around a lower leg above the ankle to prevent the distal ends of the tibia and fibula from separating; and connecting a fifth metatarsal region of a foot to a medial malleolus of the foot with a torsion strap (straps 12+20) to limit external rotation of the foot (Figs. 1A-8A; column 3, lines 30-39 & 44-67; column 4, lines 45-48; column 5, lines 20-23; column 8, lines 23-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied to claim 1 above, in view of Nelson (US Patent 4,878,504).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach that the torsion strap comprises an elastomeric material.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied to claim 1 above, in view of Nickel et al. (US Patent Pub. 2012/0004587).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach that the first tightening mechanism comprises a reel, a lace guide, and a lace.
Nickel discloses an ankle brace (ankle brace 900) comprising a first tightening mechanism (upper portion 916 of lacing system 914) comprising a reel (reel 922) attached to a first portion of a lower leg portion of the ankle brace (900), a lace guide (lace guide 928) attached to a second portion of the lower leg portion, and a lace (lace 932) extending between the reel (922) and the lace guide (928), wherein the reel (922) is actuable to tighten the lace (932) to bring the first portion toward to the second portion (Figs. 9-10; ¶ 0060-0061 & 0068).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first tightening mechanism of the ankle brace taught by Logue to comprise a reel, a lace guide, and a lace as taught by Nickel for the purpose of incrementally tightening and loosening the first tightening mechanism.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied to claims 1, 10, and 12 above, in view of Eriksson (US Patent 5,720,715).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach that the medial support plate and the lateral support plate comprise a heat formable material.
.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied to claim 1 above, in view of Cooper (US Patent 5,050,620).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach a medial strap and a lateral strap.
Cooper discloses an ankle brace (ankle brace 10) comprising a body (underliner 12), a medial strap (medial strap 16) having a distal end (bottom seam 36) connected to a foot portion on a medial side of the body (12) and a proximal end (remote end 84) removably attachable to the medial side of a lower leg portion, wherein the medial strap (16) is tightenable to limit eversion of a foot, and a lateral strap (lateral strap 18) having a distal end (bottom seam 36) connected to the foot portion on the lateral side of the body (12) and a proximal end (remote end 82) removably attachable to the lateral side of the lower leg portion, wherein the lateral strap (18) is tightenable to limit inversion of the foot (Figs. 1-4; column 3, lines 13-19 & 38-51; column 4, lines 60-68; column 5, lines 1-2).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by Logue to comprise medial and lateral strap as taught by Cooper for the purpose of providing support for both the medial and lateral ligamentous structures of the ankle.

Claims 18 and 19 are rejected under 35 U.S.C. 103 over Logue as applied to claim 1 above, in view of Gaylord (US Patent 5,795,316).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach a medial buttress and a lateral buttress.
Gaylord discloses an ankle brace (ankle stabilizing appliance 10) comprising a body (body member 12), a medial buttress (first pad 48) removably attachable to a foot portion of the body (12) above the medial malleolus, the medial buttress (48) comprising an arcuate pad (48) configured to partially surround the medial malleolus, and a lateral buttress (second pad 50) removably attachable to the foot portion of the body (12) above the lateral malleolus, the lateral buttress (50) comprising an arcuate pad (50) configured to partially surround the lateral malleolus (Figs. 5-8; column 9, line 66 - column 10, line 62).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by Logue to comprise medial and lateral buttresses as taught by Gaylord for the purpose of providing cushioning comfort to the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied to claim 1 above, in view of Madden et al. (US Patent Pub. 2015/0216704).  Logue discloses the ankle brace substantially as claimed, as described above, but fails to teach a rigid footplate.
Madden discloses an ankle brace (ankle brace 10) comprising a body (housing 12) and a rigid footplate (footplate 14) attached to the body (12), the rigid footplate (14) configured to partially surround a calcaneus of the foot when worn (Fig. 1; ¶ 0028-0029).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by Logue to comprise a rigid footplate as taught by Madden for the purpose of the providing more support to a user’s foot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021